Name: Commission Delegated Regulation (EU) 2018/2034 of 18 October 2018 establishing a discard plan for certain demersal fisheries in North-Western waters for the period 2019-2021
 Type: Delegated Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 21.12.2018 EN Official Journal of the European Union L 327/8 COMMISSION DELEGATED REGULATION (EU) 2018/2034 of 18 October 2018 establishing a discard plan for certain demersal fisheries in North-Western waters for the period 2019-2021 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) In order to implement the landing obligation, Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for an initial period of no more than three years that might be renewed for a further total period of three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) 2015/2438 (2) established a discard plan for certain demersal fisheries in North Western waters for period 2016-2018 following a joint recommendation submitted to the Commission by Belgium, Spain, France, Ireland, the Netherlands and the United Kingdom. That Regulation was repealed and replaced by Commission Delegated Regulation (EU) 2016/2375 (3). (4) Delegated Regulation (EU) 2016/2375 established a discard plan for certain demersal fisheries in North Western waters for the period 2017-2018, as suggested in a new joint recommendation submitted by Belgium, Spain, France, Ireland, the Netherlands and the United Kingdom. That Regulation was repealed and replaced by Commission Delegated Regulation (EU) 2018/46 (4). (5) Commission Delegated Regulation (EU) 2018/46 established a discard plan for certain demersal and deep sea fisheries in the North-Western waters for the year 2018, following a joint recommendation submitted by Belgium, Spain, France, Ireland, the Netherlands and the United Kingdom. (6) Belgium, Spain, France, Ireland, the Netherlands and the United Kingdom have a direct fisheries management interest in the North-Western waters. After consulting the North Western Waters Advisory Council and the Pelagic Advisory Council, those Member States submitted on 31 May 2018 a new joint recommendation to the Commission concerning a discard plan for certain demersal fisheries in the North-Western Waters for the period 2019-2021. The joint recommendation was amended on 30 August 2018. (7) Scientific contributions were obtained from relevant scientific bodies and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF) (5). On 11 September 2018 an expert group meeting attended by representatives of 28 Member States, the Commission as well as the European Parliament as an observer took place and the measures concerned were discussed. For some stocks, such as plaice, the STECF identified that survival rates of individual fish may not be as robust as that found in other species. However the Commission had considered the relative impact of this exemption on the overall stock, compared to individual fish, and balanced this against the need to continue fishing activity to provide data collection in order to address the comments made by the STECF. In cases where the relative amount of dead discards are relatively low, the Commission considers it to be a pragmatic and prudent approach to fisheries management, to allow exemptions on a temporary basis, on the understanding that not to do so would prevent necessary data collection indispensable for the proper and informed management of discards in view of full entry into force of the landing obligation. (8) Delegated Regulation (EU) 2018/46 included a survivability exemption from the landing obligation, as referred to in Article 15(4)(b) of Regulation (EU) No 1380/2013, for Norway lobster caught by pots, traps or creels in ICES subareas 6 and 7, based on the scientific evidence which demonstrated the survival rates. That evidence has been evaluated in previous years and STECF has concluded (6) that the exemption is justified. The new joint recommendation suggests the continuation of that exemption. Considering that the circumstances have not changed, that exemption should be therefore continued in the discard plan for 2019-2021. (9) Delegated Regulation (EU) 2018/46 included a survivability exemption for common sole below the minimum conservation reference size (MCRS) caught with 80-99 mm otter trawl gears in ICES division 7d within six nautical miles from the coast and outside identified nursery areas, based on scientific evidence which demonstrated discard survival rates. That evidence has been evaluated in previous years and STECF has concluded (7) that the evidence was sufficient. The new joint recommendation suggests the continued application of the exemption. STECF pointed out that no new information on the location of nursery areas was provided (8). Since currently there are no identified nursery areas, the exemption may be included in the new discard plan for the years 2019-2021, but Member States should submit the relevant information as soon as such areas will be identified. (10) The new joint recommendation suggests a survivability exemption for Norway lobster caught using bottom trawls with a mesh size equal to or larger than 100 mm and for Norway lobster caught with bottom trawls with a mesh size of 70-99 mm in combination with selective gear options (TRI and TR2 fisheries) in ICES subarea 7. Member States provided scientific evidence in order to demonstrate discard survival rates for Norway lobster in that fishery. The evidence was submitted to STECF which concluded that the survival study made with Seltra trawl provided a sufficient data, however the overall effect on the extensive fishery of Norway lobster with other fishing gears remains difficult to assess. STECF noted that assuming that a relatively high survival rate applies to all gears, a relatively low discard rate is implied in that fishery. That exemption should therefore be included in the new discard plan for the years 2019-2021. (11) The new joint recommendation suggests a survivability exemption for Norway lobster caught in ICES division 6a, within twelve nautical miles of the coast, using otter trawls with a mesh size of 80-110 mm in combination with selective gear options. Member States provided scientific evidence in order to demonstrate discard survival rates for Norway lobster in that fishery. The evidence was submitted to STECF which concluded that the survivability study is robust and indicates a relatively high survival rate. That exemption should therefore be included in the new discard plan for the years 2019-2021. (12) For skates and rays caught with any gear in ICES subareas 6 and 7, detailed scientific evidence on survival rates is not available for all fleet segment and combinations that benefit from the exemption. However, with a few exceptions, survival rates are considered to be generally robust, but further detail is required. In order to collect this data, fishing would need to continue and as such, the Commission considers that the exemption should be granted but Member States should have the obligation to submit relevant data allowing STECF to fully assess the justification and allowing the Commission to carry out a review. Member States having a direct management interest should submit as soon as possible before 31 May each year: (a) a roadmap developed in order to increase survivability and to fill in the data gaps identified by STECF, to be annually assessed by STECF, (b) annual reports on the progress and any modifications or adjustments made to the survivability programmes. (13) When considering the survival rates of skates and rays, cuckoo rays (Leucoraja naevus) were found to have a considerably lower survival rate than other species, with less robust scientific understanding. However to exclude this species altogether from the exemption would prevent fishing and continued, accurate data collection. Therefore the Commission considers this exemption should only be granted for 1 year and that new studies and improved survivability measures should be developed as a matter of urgency and provided to STECF for assessment as soon as possible before 31 May 2019. (14) The new joint recommendation suggests survivability exemptions for plaice caught with trammel nets or otter trawls in ICES divisions 7d, 7e, 7f and 7g. Member States provided the scientific evidence in order to demonstrate the survival rates for plaice in that fishery. The evidence was submitted to STECF which concluded that survivability study is robust and indicates a relatively high survival rate. That exemption should therefore be included in the new discard plan for the years 2019-2021. (15) The new joint recommendation suggests survivability exemptions for plaice caught in ICES divisions 7a-7k by vessels using beam trawls, with a maximum engine power of 221 kW, a maximum length of 24 meters, fishing within 12 nautical miles and with tow durations of no more than 1:30 hours and by vessels using beam trawls with an engine power of more than 221 kW, using a flip-up rope or benthic release panel. Member States provided scientific evidence in order to demonstrate the survival rates for plaice in that fishery. The evidence was submitted to STECF which concluded that the scientific information is of good quality. STECF however pointed out that the data do not cover all the Member States concerned and that in those fisheries survivability is affected by many factors and highly variable. STECF further noted that as a consequence of this variability it is not possible to reliably assess what the impact of the exemption is likely to be. Under those circumstances, the exemption should be limited to 1 year to still allow the collection of data and the Member States should have the obligation to submit the relevant data allowing STECF to fully assess the justification and allowing the Commission to carry out a review. That exemption may therefore be included in the discard plan until 31 December 2019 and the Member States concerned should undertake additional trials and provide information as soon as possible before 31 May 2019 for assessment by STECF. (16) The new joint recommendation suggests survivability exemption for the species caught in pots, traps and creels in North Western Waters (ICES subareas 5, 6 and 7). Member States provided scientific evidence in order to demonstrate the survival rates for species caught in that fishery. The evidence was submitted to STECF which concluded that the survival of the species discarded from trap and pot fishing is likely to be substantial. That exemption may therefore be included in the new discard plan for the years 2019-2021. (17) Delegated Regulation (EU) 2018/46 included de minimis exemptions from the landing obligation for certain fisheries. The evidence provided by the Member States was reviewed by the STECF (9), which concluded that documents submitted by the Member States contained reasoned arguments demonstrating that further improvements in the selectivity are difficult to achieve and/or regarding disproportionate costs in handling unwanted catches, supported in some cases with a qualitative assessment of the costs. In light of the above and considering that the circumstances have not changed, it is appropriate to continue the de minimis exemptions, in accordance with the percentages proposed in the new joint recommendation, for:  whiting caught by vessels using bottom trawls and seines with a mesh size equal to or larger than 80 mm (OTB, OTT, OT, PTB, PT, SSC, SDN, SPR, SX, SV, TBN, TBS, TB, TX), pelagic trawls (OTM, PTM) and beam trawls (BT2) with a mesh size of 80-119 mm in ICES division 7d,  whiting caught by vessels using bottom trawls and seines with a mesh size equal to or larger than 80 mm (OTB, OTT, OT, PTB, PT, SSC, SDN, SPR, SX, SV, TBN, TBS, TB, TX), pelagic trawls (OTM, PTM) and beam trawls (BT2) with a mesh size of 80-119 mm in ICES divisions 7b-c and 7e-k,  common sole caught by vessels using TBB gear with a mesh size of 80-119 mm and with increased selectivity in ICES divisions 7d, 7e, 7f, 7g and 7h,  common sole caught by vessels using trammel and gill nets to catch common sole in ICES divisions 7d, 7e, 7f and 7g. (18) The new joint recommendation suggested de minimis exemptions from the landing obligation for:  haddock caught by vessels using bottom trawls, seines and beam trawls with a mesh size equal to or greater than 80 mm in ICES divisions 7b-c and 7e-7k,  cod caught by vessels using bottom trawls, seines and beam trawls with a mesh size equal to or larger than 80 mm in ICES divisions 7b-c and 7e-7k,  horse mackerel caught by vessels using bottom trawls, seines and beam trawls in ICES subarea 6 and ICES divisions 7b-7k,  mackerel caught by vessels using bottom trawls, seines and beam trawls in ICES subarea 6 and ICES divisions 7b-7k. (19) The evidence by the Member States on the new de minimis exemptions regarding haddock, cod, horse mackerel and mackerel caught by vessels using bottom trawls, seines and beam trawls was reviewed by the STECF, which concluded (10) that further information needs to be provided. Given the need to continue fishing activity and data collection to provide this information, individual exemptions for each species should be limited to 1 year and Member States should have the obligation to submit the relevant data allowing STECF to fully assess the justification and allowing the Commission to carry out a review. The Member States concerned should undertake the additional trials and provide information as soon as possible before 31 May 2019 for assessment by STECF. These exemptions should therefore be applied provisionally until 31 December 2019. (20) To ensure reliable estimations of levels of discarding for the purpose of the setting of the total allowable catches (TACs), Member States should, in cases where the de minimis exemption is based on extrapolation of data-limited situations and partial fleet information, ensure provision of accurate and verifiable data for the whole fleet covered by this de minimis provision. (21) Pursuant to Article 15(5)(a) of the Regulation (EU) No 1380/2013 the discard plans may also include technical measures for fisheries or species covered by the landing obligation. To increase gear selectivity and reduce unwanted catches in the Celtic Sea and Irish Sea, it is appropriate to include a number of selective measures for demersal fisheries. Based on the information provided by the Member States, STECF concluded that the proposed changes to increase selectivity in North Western Waters is one of very few attempts from regional groups to mitigate issues with unwanted catches. The technical measures should therefore be included in the discard plan for the years 2019-2021. (22) The measures suggested by the new joint recommendation are in line with Article 15(4), Article 15(5)(c) and Article 18(3) of Regulation (EU) No 1380/2013 and may thus be included in this Regulation. (23) Under Article 18 of the Regulation (EU) No 1380/2013, the Commission has considered both the STECF's assessment and the need for Member States to ensure the full implementation of the landing obligation on the 1 January 2019. In several cases, exemptions require continued fishing activity and data collection in order to address the comments made by the STECF. In these cases, the Commission considers it to be a pragmatic and prudent approach to fisheries management, to allow exemptions on a temporary basis, on the understanding that not to do so, would prevent necessary data collection indispensable for the proper and informed management of discards in view of full entry into force of the landing obligation. (24) Following the new joint recommendation, it is appropriate to repeal Delegated Regulation (EU) 2018/46. (25) As the measures provided for in this Regulation have a direct impact on the planning of the fishing season of Union vessels and on related economic activities, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2019, HAS ADOPTED THIS REGULATION: Article 1 Implementation of the landing obligation In ICES Subareas 5 (excluding 5a and including only Union waters of 5b), 6 and 7, the landing obligation provided for in Article 15(1) of Regulation (EU) No 1380/2013 shall apply in demersal fisheries in accordance with this Regulation for the period 2019-2021. Article 2 Definitions 1. Flemish Panel means the last tapered netting section of a beam trawl, the posterior of which is directly attached to the cod-end. The upper and lower netting sections of the panel must be constructed of at least 120 mm mesh as measured between the knots and the panel must have a stretched length of at least 3 m. 2. Seltra panel means a selectivity device which: (a) consists of a top panel of at least 270 mm mesh size (diamond mesh) placed in a four-panel section and mounted with a joining ratio of three meshes of 90 mm to one mesh of 270 mm, or of a top panel of at least 140 mm mesh size (square mesh); (b) is at least 3 metres long; (c) is positioned no more than 4 metres from the cod line; and (d) is the full width of the top sheet of the trawl (i.e. from selvedge to selvedge); 3. Netgrid selectivity device means a selectivity device consisting of a four panel section inserted into a two-panel trawl with an inclined sheet of diamond mesh netting with a mesh size of at least 200 mm, leading to an escape hole in the top of the trawl; 4. CEFAS Netgrid means a Netgrid selectivity device developed by The Centre for Environment, Fisheries and Aquaculture Science for catches of Nephrops in the Irish Sea; 5. Flip-flap trawl means a trawl equipped with a netting grid developed to reduce the capture of cod, haddock and whiting in Norway lobster fisheries; 6. Flip-up rope means a gear modification on demersal beam trawls to help prevent stones and boulders entering the trawl and causing damage to both gear and catches; 7. Benthic release panel means a panel of larger mesh or square mesh netting fitted into the lower panel of a trawl, usually a beam trawl to release any benthic material and seabed debris before it passes into the codend; 8. Celtic Sea Protection Zone means the waters inside ICES divisions 7f, 7g and the part of 7j that lies North of latitude 50 ° N and East of 11 ° W. Article 3 Survivability exemption for Norway lobster 1. The survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply to: (a) Norway lobster (Nephrops norvegicus) caught in pots, traps or creels (gear codes: (11) FPO and FIX), in ICES subareas 6 and 7; (b) Norway lobster (Nephrops norvegicus) caught with bottom trawls with a mesh size equal to or larger than 100 mm in ICES subarea 7; (c) Norway lobster (Nephrops norvegicus) caught with bottom trawls with a mesh size of 70-99 mm in combination with highly selective gear options, as set out in Articles 9(2) and 10(2) of this Regulation, in ICES subarea 7; (d) Norway lobster (Nephrops norvegicus) caught with otter trawls with a mesh size of 80-110 mm in combination with highly selective gear options, as set out in Articles 9(2) and 10(2) of this Regulation, in ICES division 6a within twelve nautical miles of the coast. 2. When discarding Norway lobster caught in cases referred to in paragraph 1, the Norway lobster shall be released whole, immediately and in the area where it has been caught. Article 4 Survivability exemption for common sole 1. In ICES division 7d, within six nautical miles of the coast but outside identified nursery areas, the survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply to catches of common sole (Solea solea) below the minimum conservation reference size made using otter trawl gears (gear codes: OTT, OTB, TBS, TBN, TB, PTB, OT, PT, TX) with a cod end mesh size of 80-99 mm, by vessels: (a) having a maximum length of 10 meters and a maximum engine power of 221 kW; and (b) fishing in waters with the depth of 30 meters or less and with tow durations of no more than 1:30 hours. 2. When discarding common sole caught in cases referred to in paragraph 1, the common sole shall be released immediately. Article 5 Survivability exemption for skates and rays 1. The survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply to total allowable catches of skates and rays (Rajiformes) caught by any fishing gear in the North Western Waters (ICES subareas 6 and 7). 2. Member States having a direct management interest shall submit, every year as soon as possible before 31 May, additional scientific information supporting the exemption laid down in paragraph 1. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess the provided scientific information before 1 August every year. 3. The exemption set out in paragraph 1 shall apply to Cuckoo ray until 31 December 2019. Member States having a direct management interest shall submit as soon as possible before 31 May 2019, additional scientific information supporting that exemption. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess the provided scientific information before 1 August 2019. 4. When discarding skates and rays caught in cases referred to in paragraph 1, the skates and rays shall be released immediately and below the sea surface. Article 6 Survivability exemption for plaice 1. The survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply to: (a) plaice (Pleuronectes platessa) caught in ICES divisions 7d, 7e, 7f and 7g with trammel nets; (b) plaice (Pleuronectes platessa) caught in ICES divisions 7d, 7e, 7f and 7g with otter trawls; (c) plaice (Pleuronectes platessa) caught in ICES divisions 7a-7k by vessels having a maximum engine greater than 221 kW, and using beam trawls (BT2) fitted with a flip-up rope or benthic release panel; (d) plaice (Pleuronectes platessa) caught in ICES divisions 7a-7k by vessels using beam trawls (BT2), having a maximum engine power of 221 kW or a maximum length of 24 meters, which are constructed to fish within 12 nautical miles of the coast and with average tow durations of no more than 1:30 hours. 2. The exemptions referred to in paragraphs 1(c) and (d) shall be provisionally applicable until 31 December 2019. Member States having a direct management interest shall submit as soon as possible before 31 May 2019 additional scientific information supporting those exemptions. The Scientific, Technical and Economic Committee for Fisheries shall assess that information before 1 August 2019. 3. When discarding plaice caught in cases referred to in paragraph 1, the plaice shall be released immediately and below the sea surface. Article 7 Survivability exemption for species caught in pots, traps and creels 1. In ICES subareas 5 (excluding 5a and including only Union waters of 5b), 6 and 7 the survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply to species caught with pots, traps and creels. 2. When discarding fish caught in cases referred to in paragraph 1, the fish shall be released immediately. Article 8 De minimis exemptions 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the following quantities may be discarded pursuant to Article 15(5)(c) of that Regulation: (a) for whiting (Merlangius merlangus), up to a maximum of 6 % in 2019, and up to a 5 % in 2020 and 2021, of the total annual catches of that species by vessels using bottom trawls and seines with a mesh size equal to or greater than 80 mm (OTB, OTT, OT, PTB, PT, SSC, SDN, SPR, SX, SV, TBN, TBS, TB, TX), pelagic trawls (OTM, PTM) and beam trawls (BT2) with a mesh size of 80-119 mm in ICES division 7d; (b) for whiting (Merlangius merlangus), up to a maximum of 6 % in 2019, and up to a 5 % in 2020 and 2021, of the total annual catches of that species by vessels using bottom trawls and seines with a mesh size equal to or greater than 80 mm (OTB, OTT, OT, PTB, PT, SSC, SDN, SPR, SX, SV, TBN, TBS, TB, TX), pelagic trawls (OTM, PTM) and beam trawls (BT2) with a mesh size of 80-119 mm in ICES divisions 7b-c and 7e-k; (c) for common sole (Solea solea), up to a maximum of 3 % of the total annual catches of that species by vessels using trammel and gill nets to catch common sole in ICES divisions 7d, 7e, 7f and 7g; (d) for common sole (Solea solea), up to a maximum of 3 % of the total annual catches of that species by vessels using TBB gear with a mesh size of 80-119 mm equipped with Flemish panel, to catch common sole in ICES divisions 7d, 7e, 7f, 7g and 7h; (e) for haddock (Melanogrammus aeglefinus), up to a maximum of 7 % in 2019 of the total annual catches of that species by vessels using bottom trawls, seines and beam trawls with a mesh size equal to or greater than 80 mm in ICES divisions 7b-7c and 7e-7k; (f) for cod (Gadus morhua), 7 % in 2019 of the total annual catches of that species by vessels using bottom trawls, seines and beam trawls with a mesh size equal to or greater than 80 mm in ICES divisions 7b-7c and 7e-7k; (g) for horse mackerel (Trachurus spp.), up to a maximum of 7 % in 2019 of the total annual catches of that species by vessels using bottom trawls, seines and beam trawls in ICES subarea 6 and ICES divisions 7b-7k; (h) for mackerel (Scomber scombrus), up to a maximum of 7 % in 2019 of the total annual catches of that species by vessels using bottom trawls, seines and beam trawls in ICES subarea 6 and ICES divisions 7b-7k. 2. The de minimis exemptions set out in the paragraph 1 points (e)-(h) shall be applicable until 31 December 2019. Member States having a direct management interest shall submit as soon as possible before 31 May 2019, additional scientific information supporting the exemption. The Scientific, Technical and Economic Committee for Fisheries shall assess the provided scientific information before 1 August 2019. Article 9 Specific technical measures in the Celtic Sea Protection Zone 1. From 1 July 2019, fishing vessels operating with bottom trawls or seines in the Celtic Sea Protection Zone shall use one of the following gear options: (a) 110 mm cod-end with 120 mm squared mesh panel (12); (b) 100 mm T90 cod-end; (c) 100 mm cod-end with 160 mm squared mesh panel. 2. By way of derogation from paragraph 1, vessels operating with bottom trawls or seines with catches comprising more than 5 % of Norway lobster shall use one of the following gear options: (a) 300 mm squared mesh panel; vessels below 12 meters in length over all may use a 200 mm square mesh panel; (b) Seltra panel; (c) Sorting grid with a 35 mm bar spacing as defined in the Annex XIVa to Regulation (EC) No 850/98 (13) or a similar Netgrid selectivity device; (d) 100 mm cod-end with a 100 mm square mesh panel. 3. By way of derogation from paragraph 1, vessels operating with bottom trawls or seines with catches comprising more than 55 % of whiting or 55 % of anglerfish, hake or megrim combined, shall use one of the following gear options: (a) 100 mm cod-end with a 100 mm squared mesh panel; (b) 90 mm T90 cod-end and extension; (c) 80 mm cod-end with a 160 mm squared mesh panel; (d) 80 mm cod-end with a 2 m multiplied by 100 mm squared mesh cylinder. 4. By way of derogation from paragraph 1, vessels operating with bottom trawls or seines with catches comprising less than 10 % of gadoids (Gadidae) in ICES division 7f East of 5 ° West, shall use 80 mm cod-end fitted with a 120 mm square mesh panel. 5. A selective gear or device assessed by the STECF as having the same or higher selectivity characteristics for cod, haddock and whiting may be added as an alternative gear to the above. Article 10 Specific technical measures in the Irish Sea 1. From 1 January 2019, fishing vessels operating with bottom trawls or seines in ICES division 7a (Irish Sea) shall comply with the technical measures set out in paragraphs 2, 3 and 4. 2. Vessels operating with bottom trawls or seines with a cod-end mesh size equal to or larger than 70 mm and smaller than 100 mm and with catches comprising more than 5 % of Norway lobster shall use one of the following gear options: (a) 300 mm squared mesh panel; vessels below 12 meters in length over all may use a 200 mm squared mesh panel; (b) Seltra panel; (c) Sorting grid with 35 mm bar spacing as defined in the Annex XIVa to Regulation (EC) No 850/98; (d) CEFAS Netgrid; (e) Flip-flap trawl. 3. Vessels operating with bottom trawls or seines with catches comprising more than 10 % of haddock, cod and skates and rays combined, shall use one of the following gear options: (a) 120 mm cod-end; (b) an eliminator trawl with 600 mm large mesh panels and a 100 mm cod-end. 4. Vessels operating with bottom trawls or seines with catches comprising less than 10 % of haddock, cod and skates and rays combined shall apply a cod-end mesh size of 100 mm with a 100 mm squared mesh panel. This provision shall not apply to vessels with catches comprising more than 30 % of Norway lobster. 5. A selective gear or device assessed by the STECF as having the same or higher selectivity characteristics for cod, haddock and whiting may be added as an alternative gear to the above. Article 11 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019 until 31 December 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2015/2438 of 12 October 2015 establishing a discard plan for certain demersal fisheries in North-Western waters (OJ L 336, 23.12.2015, p. 29). (3) Commission Delegated Regulation (EU) 2016/2375 of 12 October 2016 establishing a discard plan for certain demersal fisheries in North-Western waters (OJ L 352, 23.12.2016, p. 39). (4) Commission Delegated Regulation (EU) 2018/46 of 20 October 2017 establishing a discard plan for certain demersal and deep sea fisheries in North-Western waters for the year 2018 (OJ L 7, 12.1.2018, p. 13). (5) https://stecf.jrc.ec.europa.eu/documents/43805/2147402/STECF+PLEN+18-02.pdf (6) https://stecf.jrc.ec.europa.eu/documents/43805/1099561/STECF+PLEN+15-02.pdf (7) https://stecf.jrc.ec.europa.eu/documents/43805/1099561/STECF+PLEN+15-02.pdf (8) https://stecf.jrc.ec.europa.eu/documents/43805/2147402/STECF+PLEN+18-02.pdf (9) https://stecf.jrc.ec.europa.eu/documents/43805/1099561/STECF+PLEN+15-02.pdf (10) https://stecf.jrc.ec.europa.eu/documents/43805/2147402/STECF+PLEN+18-02.pdf (11) Gear codes used in this Regulation refer to those codes in Annex XI to Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). For the vessels whose LOA is less than 10 metres gear codes used in this table refer to the codes from the FAO gear classification. (12) Squared mesh panels shall be fitted in accordance with Article 7 of Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (13) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1).